PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/092663
Filing Date: 10
Appellant(s):  



__________________
Alan C. Brandt 
(Registration No. 50218)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/19/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues#1: “A.   Claims 1, 2, 4-11, 13, and 53”
“Independent claim 1 is directed to a method of transmitting downlink control signaling from an access node of a wireless communication system, the access node operating at a carrier, the method including "determining, from a working carrier placed at a millimeter wave frequency band, a narrowband first resource for transmitting non­beamformed first downlink control signaling, a bandwidth of the narrowband first resource being lower than a total bandwidth of the working carrier at the millimeter wave frequency band; and sending the non-beamformed first downlink control signaling from the access node to a device via the narrowband first resource of the working carrier placed at the millimeter wave frequency band; wherein the non-beamformed first downlink control signaling comprises at least one of paging control information and system configuration information to be used by the device after access." This obviousness rejection is in error because neither El Ayach, nor Nishikawa, nor Xu, nor any combination thereof disclose or fairly suggest the "determining" or "sending" elements or the "wherein" clause. The Office Action reasons for obviousness do not cure these errors because they do not explicitly state how these aspects would have been obvious based on El Ayach, Nishikawa, Xu, or any combination thereof.”, P. 6-17.
Examiner’s Response#1:  The examiner respectfully disagrees. As indicated in the office action, the combination of El Ayach et al. (US 20160087743, henceforth “El Ayach”), Nishikawa et al. (US 20170164368, henceforth “Nishikawa”), and Xu et al. (US 20170094621, Provisional application 62/232335, henceforth “Xu”) clearly discloses the aforementioned  limitations, more specifically: El Ayach discloses as shown in FIG. 1 a wireless communications system 100 includes a millimeter wave communication network having one or more base stations 105 in communication with UEs 115, see [0037]-[0046]. El Ayach further discloses as shown in FIG. 4, a narrowband signal management module 405 which determines a network characteristic for the narrowband signal component of the synchronization signal. The bandwidth control module 420 adjusts the bandwidth of the narrowband signal, the wideband signal, or both signals, based on the identified network characteristics. The bandwidth control module 420 also determines which location (e.g., frequency, time, etc.) for the transmission of the synchronization signal components, see [0056]-[0061]. FIG. 5, the base station processor module 570 handles, alone or in connection with the synchronization signal determination module 510, various aspects of synchronization signaling operations for UEs for millimeter wave communications, see [0065]. FIGS. 7A-7E are diagrams 700-a-700-e, respectively, illustrating aspects of a dynamic synchronization signal. The diagrams 700 includes a narrowband signal 705 and a wideband signal 710 of a synchronization signal for millimeter wave communications. In FIGS. 7A-7E, the bandwidth of the narrowband first resource is lower than a total bandwidth of the working carrier at a millimeter wave frequency, see [0073]-[0077]. 
 Nishikawa discloses as shown in FIG. 1, a wireless communication system 1 which  performs wireless communication by using a millimeter wave. The millimeter wave is an electromagnetic wave having a wavelength of, for example, 1 mm to 10 mm. The millimeter In addition, each of the directions not selected are expressed as a non-beam direction, see [0048].  
	So, the combination of El Ayach, Nishikawa and Xu teach the "determining" element,  especially the limitations “to a method of transmitting downlink control signaling from an access node of a wireless communication system, the access node operating at a carrier, the method including “determining, from a working carrier placed at a millimeter wave frequency band, a narrowband first resource for transmitting non­beamformed first downlink control signaling, a bandwidth of the narrowband first resource being lower than a total bandwidth of the working carrier at the millimeter wave frequency band;”.
	Moreover, El Ayach discloses as shown in FIG. 6, a swim diagram 600 illustrating aspects of synchronization operations. At block 630, the source cell 605 sends the narrowband signal component and the wideband signal component of the synchronization signal with the adjusted parameters, see[0068]-[0072]. In a flow chart of FIG. 10, at block 1020,  the base station transmits the narrowband signal component and the wideband signal component of the synchronization signal with the adjusted parameters, see [0086]-[0088]. It was stated earlier that El Ayach discloses as shown in FIGS. 7A-7E, the diagrams  which 700 includes a narrowband signal 705 and a wideband signal 710 of a synchronization signal for millimeter wave communications, see [0073]-[0077]. 
It is stated earlier that Nishikawa discloses as shown in FIGS. 3A-3C, 8A-8C, 9A-9C, 10A-10C are explanatory diagrams each illustrating an example of a search signal transmission. In addition, each of the directions not selected are expressed as a non-beam direction, see [0048].  
So, the combination of El Ayach, Nishikawa and Xu teach the "sending" element,  especially the limitations “and sending the non-beamformed first downlink control signaling from the access node to a device via the narrowband first resource of the working carrier placed at the millimeter wave frequency band”.
Additionally, El Ayach discloses as shown in FIG. 9 at block 905, the method 900 which includes the base station identifying a narrowband signal component and a wideband signal component of a synchronization signal for millimeter wave communications. The narrowband signal and the wideband signal conveys timing information, identification information for the base station, etc. At block 910, the base station identifies one or more characteristics associated with the millimeter wave communication network. At block 915, the base station adjusts at least one parameter of the narrowband signal component or the wideband signal component based on the network characteristics. For example, the base station may adjust a transmission power level or ratio, adjust a bandwidth, adjust a tone selection, etc., see [0082]-[0083]. 
It is also stated earlier that Nishikawa discloses as shown in FIGS. 3A-3C, 8A-8C, 9A-9C, 10A-10C are explanatory diagrams each illustrating an example of a search signal transmission. Each of the selected directions are expressed as a beam direction. In addition, each of the directions not selected are expressed as a non-beam direction, see [0048].  
Xu discloses  that After receiving the PSS and SSS, the UE 115 receives a master information block (MIB), which is transmitted in the physical broadcast channel (PBCH). The MIB contains system bandwidth information, a system frame number (SFN), and a physical hybrid automatic repeat request (HARD) indicator channel (PHICH) configuration. After paging, a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), power control, sounding reference signal (SRS), and cell barring, see [0055], provisional application see [0105].
So, the combination of El Ayach, Nishikawa and Xu teach the "wherein" clause,  especially the limitations “wherein the non-beamformed first downlink control signaling comprises at least one of paging control information and system configuration information to be used by the device after access."
	So, the combination of El Ayach, Nishikawa and Xu teach each and every limitations of claim 1. Claim 1 is rejected.
Regarding claims , 2, 4-11, 13, and 53, these claims depend from claim 1, and thus are rejected for the same reason stated above for claim 1.


Appellant argues#2: “Notably, the cited portions of El Ayach and Nishikawa do not disclose or fairly suggest a method of transmitting downlink control signaling from an access node of a wireless communication system, in which the access node operates at a carrier, the method including determining, from a working carrier placed at a millimeter wave frequency band, a narrowband resource for transmitting non-beamformed downlink control signaling in which a bandwidth of the narrowband resource is lower than a total bandwidth of the working carrier at the millimeter wave frequency band as recited in the "determining" element. As admitted by the Office Action, El Ayach does not disclose the "non-beamformed first downlink control signaling" limitation. As for Nishikawa, a plurality of beams corresponding to a plurality of directions is disclosed along with a selection process to identify beam directions and non-beam directions. Nishikawa uses one or more beam direction antennas for search beams and/or communication beams. The cited portions of Nishikawa do not discuss use of non-beam direction antennas. In fact, Nishikawa reduces the gain for antennas in the non-beam direction to favor use of the selected beam directions. In comparison, the claim is limited to using a narrowband first resource for "non-beamformed first downlink control signaling." In other words, the claim uses "non-beamformed first downlink control signaling" and Nishikawa does not use the antennas in the non-beam direction which is emphasized by reducing the gain for the non-beam direction antennas. Therefore, it is not appropriate to rely on the cited portions of El Ayach and Nishikawa for disclosure of the "determining" element.” P. 18

Examiner’s Response#2: The examiner respectfully disagrees. As indicated in the office action, the combination of El Ayach et al. (US 20160087743, henceforth “El Ayach”), Nishikawa et al. (US 20170164368, henceforth “Nishikawa”), and Xu et al. (US 20170094621, Provisional application 62/232335, henceforth “Xu”) clearly discloses the aforementioned  limitations, more specifically: El Ayach discloses as shown in FIG. 1 a wireless communications system 100 includes a millimeter wave communication network having one or more base stations 105 in communication with UEs 115, see [0037]-[0046]. El Ayach further discloses as shown in FIG. 4, a narrowband signal management module 405 which determines a network characteristic for the narrowband signal component of the synchronization signal. The bandwidth control module 420 adjusts the bandwidth of the narrowband signal, the wideband signal, or both signals, based on 
 Nishikawa discloses as shown in FIG. 1, a wireless communication system 1 which  performs wireless communication by using a millimeter wave. The millimeter wave is an electromagnetic wave having a wavelength of, for example, 1 mm to 10 mm. The millimeter wave is an electromagnetic wave having a frequency of, for example, 30 GHz to 300 GHz, see [0037].  FIGS. 3A-3C, 8A-8C, 9A-9C, 10A-10C are explanatory diagrams each illustrating an example of a search signal transmission. Each of the selected directions are expressed as a beam direction. In addition, each of the directions not selected are expressed as a non-beam direction, see [0048].  So, the combination of El Ayach, Nishikawa and Xu disclose "non-beamformed first downlink control signaling". 
	So, the combination of El Ayach, Nishikawa and Xu teach the "determining" element,  especially the limitations “to a method of transmitting downlink control signaling from an access node of a wireless communication system, the access node operating at a carrier, the method including “determining, from a working carrier placed at a millimeter wave frequency band, a narrowband first resource for transmitting non­beamformed first downlink control signaling, a bandwidth of the narrowband first resource being lower than a total bandwidth of the working carrier at the millimeter wave frequency band;”.


Appellant argues#3: “Notably, the cited portions of El Ayach and Nishikawa do not disclose or fairly suggest a method of transmitting downlink control signaling from an access node of a wireless communication system, in which the access node operates at a carrier, the method including sending non-beamformed downlink control signaling from the access node to a device via a narrowband resource of a working carrier at the millimeter wave frequency band as recited in the "sending" element. As admitted by the Office Action, El Ayach does not disclose the "non-beamformed first downlink control signaling" limitation. As for Nishikawa, a plurality of beams corresponding to a plurality of directions is disclosed along with a selection process to identify beam directions and non-beam directions. Nishikawa uses one or more beam direction antennas for search beams and/or communication beams. The cited portions of Nishikawa do not discuss use of non-beam direction antennas. In fact, Nishikawa reduces the gain for antennas in the non-beam direction to favor use of the selected beam directions. In comparison, the claim is limited to using a narrowband first resource for "non-beamformed first downlink control signaling." In other words, the claim uses "non-beamformed first downlink control signaling" and Nishikawa does not use the antennas in the non-beam direction which is emphasized by reducing the gain for the non-beam direction antennas. Therefore, it is not appropriate to rely on the cited portions of El Ayach and Nishikawa for disclosure of the "sending" element.”, P. 24.

Examiner’s Response#3:  The examiner respectfully disagrees. As indicated in the office action, the combination of El Ayach et al. (US 20160087743, henceforth “El Ayach”), Nishikawa et al. (US 20170164368, henceforth “Nishikawa”), and Xu et al. (US 20170094621, Provisional application 62/232335, henceforth “Xu”) clearly discloses the aforementioned  limitations, more specifically: El Ayach discloses as shown in FIG. 6, a swim diagram 600 illustrating aspects of synchronization operations. At block 630, the source cell 605 sends the narrowband signal component and the wideband signal component of the synchronization signal with the adjusted parameters, see[0068]-[0072]. In a flow chart of FIG. 10, at block 1020,  the base station transmits the narrowband signal component and the wideband signal component of the synchronization signal with the adjusted parameters, see [0086]-[0088]. It was stated earlier that El Ayach discloses as shown in FIGS. 7A-7E, the diagrams  which 700 includes a narrowband signal 705 and a wideband signal 710 of a synchronization signal for millimeter wave communications, see [0073]-[0077]. 
It was stated earlier that Nishikawa discloses as shown in FIGS. 3A-3C, 8A-8C, 9A-9C, 10A-10C are explanatory diagrams each illustrating an example of a search signal transmission. Each of the selected directions are expressed as a beam direction. In addition, each of the directions not selected are expressed as a non-beam direction, see [0048].  So, the combination of El Ayach, Nishikawa and Xu disclose "non-beamformed first downlink control signaling". 
So, the combination of El Ayach, Nishikawa and Xu teach the "sending" element,  especially the limitations “and sending the non-beamformed first downlink control signaling from the access node to a device via the narrowband first resource of the working carrier placed at the millimeter wave frequency band”.


Appellant argues#4:  “Notably, the cited portions of El Ayach and Xu do not disclose or fairly suggest a method of transmitting downlink control signaling from an access node of a wireless communication system, in which the access node operates at a carrier, [the method including sending non-beamformed downlink control signaling from the access node to a device] where the non-beamformed downlink control signaling includes at least one of paging control information and system configuration information to be used by the device after access as recited in the "wherein" clause. As for El Ayach, this reference discloses that existing base stations in millimeter wave systems sweep beamformed synchronization signals across the cell coverage area to improve detection because the UE receivers are highly signal strength and noise limited (see para. 6). El Ayach also discloses an existing dual-signal synchronization scheme in which a base station uses a high-power narrowband signal and a low-power wideband signal (see para. 7). El Ayach discloses the use of dynamic directional synchronization signals by base stations in millimeter wave systems as an improvement over such systems. El Ayach equates the "directional" aspect of such signals to mean "beamformed." Thus, the narrowband signal component of the El Ayach dynamic directional synchronization signal is "beamformed." In comparison, the claim is limited to using a narrowband first resource for "non-beamformed first downlink control signaling." As for Xu, the secondary reference is not cited for disclosure of the "non-beamformed downlink control signaling" limitation. Rather, Xu is only cited for disclosure of a "master information block (MIB)" and "system information blocks (SIBs)" in conjunction with synchronization between a base station and UE. The Office Action relates the Xu MIB and SIBs to the claimed "system configuration information" option in the "wherein" clause. The Applicant notes that Xu does not mention "non-beamformed downlink control signaling." Accordingly, the cited portions of El Ayach and Xu do not disclose the claimed "non-beamformed downlink control signaling." Therefore, it is not appropriate to rely on the cited portions of El Ayach and Xu for disclosure of the "wherein" clause.” P27-28.

Examiner’s Response#4:  The examiner respectfully disagrees. As indicated in the office action, the combination of El Ayach et al. (US 20160087743, henceforth “El Ayach”), Nishikawa et al. (US 20170164368, henceforth “Nishikawa”), and Xu et al. (US 20170094621, Provisional application 62/232335, henceforth “Xu”) clearly discloses the aforementioned  limitations, more specifically: El Ayach discloses as shown in FIG. 9 at block 905, the method 900 which includes the base station identifying a narrowband signal component and a wideband signal component of a synchronization signal for millimeter wave communications. The narrowband signal and the wideband signal conveys timing information, identification information for the base station, etc. At block 910, the base station identifies one or more characteristics associated with the millimeter wave communication network. At block 915, the base station adjusts at least one parameter of the narrowband signal component or the wideband signal component based on the network characteristics. For example, the base station may adjust a transmission power level or ratio, adjust a bandwidth, adjust a tone selection, etc., see [0082]-[0083]. 
It is also stated earlier that Nishikawa discloses as shown in FIGS. 3A-3C, 8A-8C, 9A-9C, 10A-10C are explanatory diagrams each illustrating an example of a search signal transmission. Each of the selected directions are expressed as a beam direction. In addition, each of the directions not selected are expressed as a non-beam direction, see [0048].  
paging, a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), power control, sounding reference signal (SRS), and cell barring, see [0055], provisional application see [0105]. So, El Ayach, Nishikawa and Xu teach “wherein the non-beamformed first downlink control signaling comprises at least one of paging control information and system configuration information to be used by the device after access."
 So, the combination of El Ayach, Nishikawa and Xu teach the "wherein" clause,  especially the limitations “wherein the non-beamformed first downlink control signaling comprises at least one of paging control information and system configuration information to be used by the device after access."
 

Appellant argues#5: “B.   Claims 14, 15, 54, and 59-63”
“Claims 54, 59, and 60 depend from claim 14 and are patentably distinguished from the same combination based on the arguments below distinguishing claim 14. Claims 15 and 61-63 depend from claim 14 and are patentably distinguished from combinations with additional secondary references based on the arguments below distinguishing claim 14.”
“Independent claim 14 is directed to a method of receiving downlink control signaling at a device from an access node of a wireless communication system, the access node operating at a carrier, the method including "determining, from a working carrier placed at a millimeter wave frequency band, a narrowband first resource for receiving non-beamformed first downlink control signaling, a bandwidth of the narrowband first resource being lower than a total bandwidth of the working carrier at the millimeter wave frequency band; and receiving the non-beamformed first downlink control signaling from an access node at the device via the narrowband first resource of the working carrier placed at the millimeter wave frequency band; wherein the non­beamformed first downlink control signaling comprises at least one of paging control information and system configuration information to be used by the device after access." This obviousness rejection is in error because neither El Ayach, nor Nishikawa, nor Xu, nor any combination thereof disclose or fairly suggest the "determining" or "sending" elements or the "wherein" clause. The Office Action reasons for obviousness do not cure these errors because they do not explicitly state how these aspects would have been obvious based on El Ayach, Nishikawa, Xu, or any combination thereof.” P. 29.

Examiner’s Response#5:  The examiner respectfully disagrees. As indicated in the office action, the combination of El Ayach et al. (US 20160087743, henceforth “El Ayach”), Nishikawa et al. (US 20170164368, henceforth “Nishikawa”), and Xu et al. (US 20170094621, Provisional application 62/232335, henceforth “Xu”) clearly discloses the aforementioned  limitations, more specifically: El Ayach discloses El Ayach discloses as shown in FIG. 1 a 
 Nishikawa discloses as shown in FIG. 1, a wireless communication system 1 which  performs wireless communication by using a millimeter wave. The millimeter wave is an electromagnetic wave having a wavelength of, for example, 1 mm to 10 mm. The millimeter wave is an electromagnetic wave having a frequency of, for example, 30 GHz to 300 GHz, see [0037].  FIGS. 3A-3C, 8A-8C, 9A-9C, 10A-10C are explanatory diagrams each illustrating an example of a search signal transmission. Each of the selected directions are expressed as a beam direction. In addition, each of the directions not selected are expressed as a non-beam direction, see [0048].  
a method of receiving downlink control signaling at a device from an access node of a wireless communication system, the access node operating at a carrier, the method including "determining, from a working carrier placed at a millimeter wave frequency band, a narrowband first resource for receiving non-beamformed first downlink control signaling, a bandwidth of the narrowband first resource being lower than a total bandwidth of the working carrier at the millimeter wave frequency band;”
	Moreover, El Ayach discloses as shown in FIG. 6, a swim diagram 600 illustrating aspects of synchronization operations. At block 630, the source cell 605 sends the narrowband signal component and the wideband signal component of the synchronization signal with the adjusted parameters, see[0068]-[0072]. The UE receives the narrowband signal component and the wideband signal component of the synchronization signal with the adjusted parameters sent  by the source cell. In a flow chart of FIG. 10, at block 1020,  the base station transmits the narrowband signal component and the wideband signal component of the synchronization signal with the adjusted parameters, see [0086]-[0088]. It was stated earlier that El Ayach discloses as shown in FIGS. 7A-7E, the diagrams  which 700 includes a narrowband signal 705 and a wideband signal 710 of a synchronization signal for millimeter wave communications, see [0073]-[0077]. 
It was stated earlier that Nishikawa discloses as shown in FIGS. 3A-3C, 8A-8C, 9A-9C, 10A-10C are explanatory diagrams each illustrating an example of a search signal transmission. Each of the selected directions are expressed as a beam direction. In addition, each of the directions not selected are expressed as a non-beam direction, see [0048].  
and receiving the non-beamformed first downlink control signaling from an access node at the device via the narrowband first resource of the working carrier placed at the millimeter wave frequency band;”.
Additionally, El Ayach discloses as shown in FIG. 9 at block 905, the method 900 which includes the base station identifying a narrowband signal component and a wideband signal component of a synchronization signal for millimeter wave communications. The narrowband signal and the wideband signal conveys timing information, identification information for the base station, etc. At block 910, the base station identifies one or more characteristics associated with the millimeter wave communication network. At block 915, the base station adjusts at least one parameter of the narrowband signal component or the wideband signal component based on the network characteristics. For example, the base station may adjust a transmission power level or ratio, adjust a bandwidth, adjust a tone selection, etc., see [0082]-[0083]. 
It is also stated earlier that Nishikawa discloses as shown in FIGS. 3A-3C, 8A-8C, 9A-9C, 10A-10C are explanatory diagrams each illustrating an example of a search signal transmission. Each of the selected directions are expressed as a beam direction. In addition, each of the directions not selected are expressed as a non-beam direction, see [0048].  
Xu discloses  that After receiving the PSS and SSS, the UE 115 receives a master information block (MIB), which is transmitted in the physical broadcast channel (PBCH). The MIB contains system bandwidth information, a system frame number (SFN), and a physical hybrid automatic repeat request (HARD) indicator channel (PHICH) configuration. After decoding the MIB, the UE 115 receives one or more system information blocks (SIBs). SIB1 may contain cell access parameters and scheduling information for other SIBs. Decoding SIB1 paging, a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), power control, sounding reference signal (SRS), and cell barring, see [0055], provisional application see [0105].
So, the combination of El Ayach, Nishikawa and Xu teach the "wherein" clause,  especially the limitations “wherein the non­beamformed first downlink control signaling comprises at least one of paging control information and system configuration information to be used by the device after access."
	So, the combination of El Ayach, Nishikawa and Xu teach each and every limitations of claim 14. Claim 14 is rejected.
Regarding claims 15, 54, and 59-63, these claims depend from claim 14, and thus are rejected for the same reason stated above for claim 1.


Appellant argues#6: “Notably, the cited portions of El Ayach and Nishikawa do not disclose or fairly suggest a method of receiving downlink control signaling at a device from an access node of a wireless communication system, in which the access node operates at a carrier, the method including determining, from a working carrier placed at a millimeter wave frequency band, a narrowband resource for receiving non-beamformed downlink control signaling in which a bandwidth of the narrowband resource is lower than a total bandwidth of the working carrier at the millimeter wave frequency band as recited in the "determining" element. As admitted by the Office Action, El Ayach does not disclose the "non-beamformed first downlink control signaling" limitation. As for Nishikawa, a plurality of beams corresponding to a plurality of directions is disclosed along with a selection process to identify beam directions and non-beam directions. Nishikawa uses one or more beam direction antennas for search beams and/or communication beams. The cited portions of Nishikawa do not discuss use of non-beam direction antennas. In fact, Nishikawa reduces the gain for antennas in the non-beam direction to favor use of the selected beam directions. In comparison, the claim is limited to using a narrowband first resource for "non-beamformed first downlink control signaling." In other words, the claim uses "non-beamformed first downlink control signaling" and Nishikawa does not use the antennas in the non-beam direction which is emphasized by reducing the gain for the non-beam direction antennas. Therefore, it is not appropriate to rely on the cited portions of El Ayach and Nishikawa for disclosure of the "determining" element.” P. 29-30.

Examiner’s Response#6: The examiner respectfully disagrees. As indicated in the office action, the combination of El Ayach et al. (US 20160087743, henceforth “El Ayach”), Nishikawa et al. (US 20170164368, henceforth “Nishikawa”), and Xu et al. (US 20170094621, Provisional application 62/232335, henceforth “Xu”) clearly discloses the aforementioned  limitations, more specifically: El Ayach discloses as shown in FIG. 1 a wireless communications system 100 includes a millimeter wave communication network having one or more base stations 105 in communication with UEs 115, see [0037]-[0046]. El Ayach further discloses as shown in FIG. 4, a narrowband signal management module 405 which determines a network characteristic for the narrowband signal component of the synchronization signal. The bandwidth control module 420 adjusts the bandwidth of the narrowband signal, the wideband signal, or both signals, based on the identified network characteristics. The bandwidth control module 420 also determines which location (e.g., frequency, time, etc.) for the transmission of the synchronization signal 
 Nishikawa discloses as shown in FIG. 1, a wireless communication system 1 which  performs wireless communication by using a millimeter wave. The millimeter wave is an electromagnetic wave having a wavelength of, for example, 1 mm to 10 mm. The millimeter wave is an electromagnetic wave having a frequency of, for example, 30 GHz to 300 GHz, see [0037].  FIGS. 3A-3C, 8A-8C, 9A-9C, 10A-10C are explanatory diagrams each illustrating an example of a search signal transmission. Each of the selected directions are expressed as a beam direction. In addition, each of the directions not selected are expressed as a non-beam direction, see [0048].  So, the combination of El Ayach, Nishikawa and Xu disclose "non-beamformed first downlink control signaling". 
	So, the combination of El Ayach, Nishikawa and Xu teach the "determining" element,  especially the limitations “a method of transmitting downlink control signaling from an access node of a wireless communication system, the access node operating at a carrier, the method including “determining, from a working carrier placed at a millimeter wave frequency band, a narrowband first resource for transmitting non­beamformed first downlink control signaling, a bandwidth of the narrowband first resource being lower than a total bandwidth of the working carrier at the millimeter wave frequency band;”.


Appellant argues#7: “Notably, the cited portions of El Ayach and Nishikawa do not disclose or fairly suggest a method of receiving downlink control signaling at a device from an access node of a wireless communication system, in which the access node operates at a carrier, the method including receiving non-beamformed downlink control signaling from the access node at the device via a narrowband resource of a working carrier at a millimeter wave frequency band as recited in the "receiving" element. As admitted by the Office Action, El Ayach does not disclose the "non-beamformed first downlink control signaling" limitation. As for Nishikawa, a plurality of beams corresponding to a plurality of directions is disclosed along with a selection process to identify beam directions and non-beam directions. Nishikawa uses one or more beam direction antennas for search beams and/or communication beams. The cited portions of Nishikawa do not discuss use of non-beam direction antennas. In fact, Nishikawa reduces the gain for antennas in the non-beam direction to favor use of the selected beam directions. In comparison, the claim is limited to using a narrowband first resource for "non-beamformed first downlink control signaling." In other words, the claim uses "non-beamformed first downlink control signaling" and Nishikawa does not use the antennas in the non-beam direction which is emphasized by reducing the gain for the non-beam direction antennas. Therefore, it is not appropriate to rely on the cited portions of El Ayach and Nishikawa for disclosure of the "receiving" element.”, P. 30-31.

Examiner’s Response#7:  The examiner respectfully disagrees. As indicated in the office action, the combination of El Ayach et al. (US 20160087743, henceforth “El Ayach”), Nishikawa et al. (US 20170164368, henceforth “Nishikawa”), and Xu et al. (US 20170094621, Provisional application 62/232335, henceforth “Xu”) clearly discloses the aforementioned  limitations, more specifically: El Ayach discloses as shown in FIG. 6, a swim diagram 600 illustrating aspects of synchronization operations. At block 630, the source cell 605 sends the narrowband signal component and the wideband signal component of the synchronization signal with the adjusted parameters, see[0068]-[0072]. The UE receives the narrowband signal component and the wideband signal component of the synchronization signal with the adjusted parameters sent  by the source cell. In a flow chart of FIG. 10, at block 1020,  the base station transmits the narrowband signal component and the wideband signal component of the synchronization signal with the adjusted parameters, see [0086]-[0088]. It was stated earlier that El Ayach discloses as shown in FIGS. 7A-7E, the diagrams  which 700 includes a narrowband signal 705 and a wideband signal 710 of a synchronization signal for millimeter wave communications, see [0073]-[0077]. 
It was stated earlier that Nishikawa discloses as shown in FIGS. 3A-3C, 8A-8C, 9A-9C, 10A-10C are explanatory diagrams each illustrating an example of a search signal transmission. Each of the selected directions are expressed as a beam direction. In addition, each of the directions not selected are expressed as a non-beam direction, see [0048]. So, the combination of El Ayach, Nishikawa and Xu disclose "non-beamformed first downlink control signaling".
So, the combination of El Ayach, Nishikawa and Xu disclose the "receiving" element,  especially the limitations “and receiving the non-beamformed first downlink control signaling from an access node at the device via the narrowband first resource of the working carrier placed at the millimeter wave frequency band;”.


Appellant argues#8: “Notably, the cited portions of El Ayach and Xu do not disclose or fairly suggest a method of receiving downlink control signaling at a device from an access node of a wireless communication system, in which the access node operates at a carrier, [the method including receiving non-beamformed downlink control signaling from the access node at the device] where the non-beamformed downlink control signaling includes at least one of paging control information and system configuration information to be used by the device after access as recited in the "wherein" clause. As for El Ayach, this reference discloses that existing base stations in millimeter wave systems sweep beamformed synchronization signals across the cell coverage area to improve detection because the UE receivers are highly signal strength and noise limited (see para. 6). El Ayach also discloses an existing dual-signal synchronization scheme in which a base station uses a high-power narrowband signal and a low-power wideband signal (see para. 7). El Ayach discloses the use of dynamic directional synchronization signals by base stations in millimeter wave systems as an improvement over such systems. El Ayach equates the "directional" aspect of such signals to mean "beamformed." Thus, the narrowband signal component of the El Ayach dynamic directional synchronization signal is "beamformed." In comparison, the claim is limited to using a narrowband first resource for "non-beamformed first downlink control signaling." As for Xu, the secondary reference is not cited for disclosure of the "non-beamformed downlink control signaling" limitation. Rather, Xu is only cited for disclosure of a "master information block (MIB)" and "system information blocks (SIBs)" in conjunction with synchronization between a base station and UE. The Office Action relates the Xu MIB and SIBs to the claimed "system configuration information" option in the "wherein" clause. The Applicant notes that Xu does not mention "non-beamformed downlink control signaling." Accordingly, the cited portions of El Ayach and Xu do not disclose the claimed "non­beamformed downlink control signaling." Therefore, it is not appropriate to rely on the cited portions of El Ayach and Xu for disclosure of the "wherein" clause.”, P. 31-32.

Examiner’s Response#8:  The examiner respectfully disagrees. As indicated in the office action, the combination of El Ayach et al. (US 20160087743, henceforth “El Ayach”), Nishikawa et al. (US 20170164368, henceforth “Nishikawa”), and Xu et al. (US 20170094621, Provisional application 62/232335, henceforth “Xu”) clearly discloses the aforementioned  limitations, more specifically: El Ayach discloses as shown in FIG. 9 at block 905, the method 900 which includes the base station identifying a narrowband signal component and a wideband signal component of a synchronization signal for millimeter wave communications. The narrowband signal and the wideband signal conveys timing information, identification information for the base station, etc. At block 910, the base station identifies one or more characteristics associated with the millimeter wave communication network. At block 915, the base station adjusts at least one parameter of the narrowband signal component or the wideband signal component based on the network characteristics. For example, the base station may adjust a transmission power level or ratio, adjust a bandwidth, adjust a tone selection, etc., see [0082]-[0083]. 
It is also stated earlier that Nishikawa discloses as shown in FIGS. 3A-3C, 8A-8C, 9A-9C, 10A-10C are explanatory diagrams each illustrating an example of a search signal In addition, each of the directions not selected are expressed as a non-beam direction, see [0048].  
Xu discloses  that after receiving the PSS and SSS, the UE 115 receives a master information block (MIB), which is transmitted in the physical broadcast channel (PBCH). The MIB contains system bandwidth information, a system frame number (SFN), and a physical hybrid automatic repeat request (HARD) indicator channel (PHICH) configuration. After decoding the MIB, the UE 115 receives one or more system information blocks (SIBs). SIB1 may contain cell access parameters and scheduling information for other SIBs. Decoding SIB1 enables the UE 115 to receive SIB2. SIB2 contains radio resource control (RRC) configuration information related to random access channel (RACH) procedures, paging, a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), power control, sounding reference signal (SRS), and cell barring, see [0055], provisional application see [0105]. So, El Ayach, Nishikawa and Xu teach “wherein the non-beamformed first downlink control signaling comprises at least one of paging control information and system configuration information to be used by the device after access."
 So, the combination of El Ayach, Nishikawa and Xu teach the "wherein" clause,  especially the limitations “wherein the non-beamformed first downlink control signaling comprises at least one of paging control information and system configuration information to be used by the device after access."

Respectfully submitted,

/MOHAMMED MONZUR MURSHID/

Conferees:
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415                                                                                                                                                                                                        






Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.